PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/574,025
Filing Date: 17 Dec 2014
Appellant(s): FISHER-ROSEMOUNT SYSTEMS, INC.



__________________
Cameron Pick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 7, 2022.

(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated November 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) RESPONSE TO ARGUMENT
A.	THE NEW MATTER REJECTION SHOULD BE SUSTAINED, BECAUSE THE WRITTEN DESCRIPTION FAILS TO DISCLOSE THE CLAIMED STRUCTURE OF A COMPLETE NAVIGATION PATH INTERCONNECTING AT LEAST THREE SCREENS.
The new matter rejection under 35 U.S.C. § 112 is proper because the claims require at least one navigation path that interconnects three screens, yet the navigation path in Written Description, at best, interconnects only two screens.
As with any other requirement for patentability, claim interpretation is a prerequisite to the question of new matter. In re Morris, 127 F.3d 1048, 1053–54 (Fed. Cir. 1997). For apparatus claims (or methods that require the use of an apparatus), there is an important distinction between claim limitations that are “structural” rather than “functional.” Structural limitations are narrower than their functional counterparts because a functional limitation “covers all devices that are capable of performing the recited function.” MPEP § 2114 (subsection IV.). In other words, a structural limitation requires a disclosure of that same structure, whereas a functional limitation only needs a description of the function itself, or of any structure capable of performing that function. See Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (“apparatus claims cover what a device is, not what a device does”) (emphasis original).
Respectfully, the Appeal Brief argues the reverse of this. Appellant claims the specific structure of a “navigation path interconnecting . . . the first screen, a second screen, and at least one other screen,” but the alleged support for that specific structure is instead the mere functionality or desired result of “help[ing] the user ‘walk the path’ of relationships between types of data.” (App. Br. 13) (quoting Spec. ¶ 95). The mere function of helping the user “walk a path” is not the same as the specific structure of a navigation path interconnecting three screens, because there are many structures that “can help the user walk the path.” 
Appellant did not claim the function of helping the user “walk the path” across three screens. Instead, and in an effort to avoid the prior art’s disclosure of that function, Appellant attempted to distinguish their claims from the Fredette reference by limiting the claims to a specific structure for performing the function of “walking the path.” Claim 1 refers to this specific data structure as a “navigation path,” and requires its structure include an interconnection between a first, second, and third screen. But, much like the Fredette reference, the Written Description uses a different structure from the one claimed in order to perform the function, and fails to show possession of the specific data structure claimed today. Using a first navigation path to connect A→B together with a second navigation path that connects B→C is not the same as a unitary first navigation path defining the complete chain of A→B→C. Appellant’s disclosure of the mere existence of three or more screens does not make this any less true. The number of screens available for navigation is not the issue. Rather, the issue is that Appellant failed to disclose a navigation path data structure capable of supporting the claimed number of screens.
Apart from pointing to the mere functional description of “walking the path” for support of a path with three screens, the balance of Appellant’s new matter arguments focus on a mischaracterization of the Final Office Action, and attack the mischaracterized version of the Office Action, rather than the rejection on appeal. (App. Br. 13–15) Specifically, the Appeal Brief mischaracterizes the Examiner’s position as “appear[ing] to interpret the claim to require a single navigation path and alleg[ing] that the example in Figure 13 is for multiple navigation paths” (App. Br. 13–15) (emphasis unchanged). 
However, the Examiner never interpreted any claim to require a “single” navigation path. Rather, it seems Appellant possibly misunderstood or mischaracterized the Examiner’s finding that “the claim requires a navigational path with at least three screens.” (App. Br. 14) (quoting Final Act. 11 ¶ 44) (emphasis added). Embodiments within the scope of this claim are allowed to have any number of navigational paths, but at least one of those navigation paths must have the same data structure as described by the claim: a navigational path that defines an interconnection between “a first screen, a second screen, and at least one other screen.” No matter how many navigation paths Appellant discloses, at least one of those paths must include the requisite structure for interconnecting three screens.
This is what the claim requires, as supported by a preponderance of the evidence on the Record. (See Final Act. 10).1 We also know this is what the claim requires based on the Board’s earlier holding for this application. Specifically, Appellant distinguished the claims from the Fredette reference by adding a third screen to the navigation path in the January 19, 2022 amendment, and the Board held that adding that third screen in the claim distinguished the claim from the prior art’s mere disclosure of multiple, two-screen navigation paths. Ex parte Jones, PTAB Appeal No. 2019-004559 at *15 (Jan. 1, 2021) (“Fredette, as pointed out by Appellant, does not disclose identifying a navigation path interconnecting at least three user interface screens”) (emphasis added). 
The Examiner acknowledges that anticipation and new matter are different questions. However, the scope of a claim is the same no matter which question of patentability is at issue. See MPEP § 2103 (“Prior to focusing on specific statutory requirements, examiners must begin examination by determining . . . how the claims relate to and define [the] invention”). Thus, the scope of the claims requires the prior art to disclose a navigation path with three screens in the same path, then so too must the scope of the claims require the specification to disclose a navigation path with three screens in order to comply with 35 U.S.C. § 112. 
However, Appellant’s written description fails to disclose a navigation path with at least three screens in such a path, and therefore, the rejection of claims 1 and 13 under 35 U.S.C. § 112 should be sustained. Likewise, since the remaining dependent claims incorporate the new matter from their parent claims 1 and 13, the rejection of the remaining claims under 35 U.S.C. § 112 should be sustained as well.
B.	CLAIMS 1, 2, 5, 9, 10, 12–14, 17, 19, AND 22–25 ARE OBVIOUS OVER THE COMBINED TEACHINGS AND SUGGESTIONS OF FREDETTE AND CHOWDHARY, AND THEREFORE, THE REJECTION SHOULD BE SUSTAINED.
The Appeal Brief fails to rebut the prima facie case of obviousness for claims 1, 2, 5, 9, 10, 12–14, 17, 19, and 22–25 set forth in the Final Office Action, and therefore, the rejection under pre-AIA  35 U.S.C. § 103(a) over Fredette in view of Chowdhary should be sustained.
A)	CHOWDHARY EXPLICITLY “IDENTIF[IES], BASED ON THE ORGANIZATIONAL ROLE AND RELEVANCE TO THE CONTEXT, A NAVIGATIONAL PATH INTERCONNECTING A PLURALITY OF SCREENS INCLUDING THE FIRST SCREEN, A SECOND SCREEN, AND AT LEAST ONE OTHER SCREEN.”
Page 17 of the Appeal Brief consists of arguments that attack the Fredette reference for failing to disclose what Chowdhary explicitly teaches. The rejection, however, is based on the combined teachings and suggestions of the references, and therefore, the arguments on page 17 are non-responsive to the rejection. See In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). Non-responsive arguments cannot rebut a prima facie case of obviousness.
Appellant also argues that “the Examiner does not even allege that Chowdhary would modify Fredette to identify the navigation path based on a context,” (App. Br. 18), which is demonstrably false. To the contrary, the Examiner made that exact finding on page 22, paragraph 89 of the Final Office Action. 
Specifically, in Chowdhary’s role-based navigation software, a given object or page has a defined “Navigation Tree” associated therewith. The Navigation Tree defines, for each page, the additional pages that can be reached from that page, see Chowdhary ¶ 178, and therefore falls directed within the scope of the claimed “context for retrieving further information related to the process control system.” Chowdhary then uses both the Navigation Tree and access privileges defined for a user’s role together, as claimed, to determine which pages are reachable from a user’s current position in the tree, based further on his or her role (due to the privileges assigned to that role). Chowdhary ¶ 143.
For example, as shown in FIG. 17, “it can be specified that Telesales and Manager users access different Navigation Trees, which translates to a different experience, both visually and content-wise. It also can be specified that Manager users can access the summary templates for the orders and the quotes, while Telesales users only have access to the quote summary template.” Chowdhary ¶ 181; see also Chowdhary ¶ 110 (“the model can capture . . . organization of information into pages, and definition of navigation paths among these pages, and assignment of access control privileges to the dashboard information, depending on the user roles.”) (emphasis added).
Appellant does not explain why they think “the Examiner does not even allege that Chowdhary would modify Fredette to identify the navigation path based on a context,” but if Appellant perhaps misread the Examiner’s use of italics on page 22 of the Final Office Action highlighting the “organizational role” limitation, it should be clear from reading the actual mapping that the Examiner merely italicized the “organizational role” limitation to show that the “organizational role” was one of the limitations missing from Fredette reference, yet taught by Chowdhary. This does not mean Chowdhary fails to teach the “relevance to the context” limitation, and in fact, paragraph 89 clearly explains why both the “organizational role” and the “relevance to the context” map corresponding elements of Chowdhary’s disclosure. 
B)	THE FINAL OFFICE ACTION PROVIDES A RATIONAL UNDERPINNING FOR COMBINING THE REFERENCES, AND AVOIDS HINDSIGHT REASONING BY RELYING SOLELY ON EVIDENCE FROM THE REFERENCES THEMSELVES TO SHOW A REASON TO COMBINE THE REFERENCES.
Appellant contends that the rejection lacks a rational underpinning for combining the references, but in fact, the Final Office Action explicitly relies on evidence from the Chowdhary reference to show why a skilled artisan would have been motivated to combine the references. (Final Act. 23) (quoting Chowdhary ¶ 83). 
Appellant hand-waives the cited motivation by arguing that Chowdhary’s rationale “has nothing to do with assigning and determining roles and identifying a navigation path based on the assigned role.” (App. Br. 20). This argument fails for two reasons.
First, it is factually erroneous, because Chowdhary explicitly says that its solution of “modeling . . . the users and their data access privileges” (i.e., the claimed determining roles) “and the navigation among the various data views” (i.e., the claimed identifying a navigation path based on the roles) results in dashboard development (the goal of Appellant’s invention) “fast and easy, while maintaining flexibility in the design, and without sacrificing versatility or performance.” (Final Act. 3) (quoting Chowdhary ¶ 83). In other words, Chowdhary explicitly says that the elements of the claim that are missing from Fredette make dashboard development fast, easy, flexible, and versatile. The Examiner respectfully submits that it is prima facie obvious to add a known element to a known device when the prior art further motivates those of ordinary skill to add that known element in order to make the overall system faster, easier, more flexible, etc. 
Second, Appellant’s argument is also legally erroneous, because the Federal Circuit has “repeatedly held that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had.” Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1368 (Fed. Cir. 2012). Chowdhary’s motivation is explicitly applicable to the claimed feature at issue, but even if it wasn’t, the claim would still be obvious. 
Finally, on pages 20–22, Appellant purports to raise an argument about “hindsight,” but instead of arguing hindsight, Appellant laments the procedure followed by the Office with respect to a previous ground of rejection (obviousness based on Fredette in view of Singh) that is not part of this appeal, (App. Br. 21)—a petitionable matter. The Fredette-Singh rejection was withdrawn long before this appeal, and is not before the Board. Thus, it is respectfully submitted that what Appellant calls “hindsight” is, in reality, a petitionable matter not affecting the merits of the invention.2 The Board does not hear petitionable matters. See 37 C.F.R. §§ 1.181–183; see also MPEP §§ 1002, 1207.03 (IV).
Nevertheless, to the extent Appellant’s comments regarding the last Board decision might be considered a hindsight argument, the Examiner’s response is as follows.
First, taken to its logical conclusion, Appellant demands an impossible set of circumstances: ignore the Board’s decision in violation of Standard Operating Procedure 2, page 3 (“a routine decision is binding in the case in which it is made”), or follow the Board’s decision in violation of the rule against hindsight bias. 
Reading the Board’s decision, and examining the claims in accordance with that decision, cannot possibly be an exercise in hindsight. In reality, the Examiner did not use the Board’s decision to engage in hindsight reasoning. The Board reversed a rejection under 35 U.S.C. § 102, the Examiner complied with the Board’s decision by allowing the claims (since no rejection stood), Appellant requested the Office set aside the allowance and perform continued examination (“RCE”) under 37 C.F.R. § 1.114(d), the RCE obliged the Examiner to perform a full examination of the claims, and finally, the Examiner followed the Board’s mandate by issuing a rejection that takes the Board’s findings with respect to Fredette’s shortcomings as the law of the case. That is not hindsight, that is the Examiner fulfilling Appellant’s request within the guidelines of the law laid down by the Board.
Second, there seems to be some confusion from Appellant about the nature of the PTAB’s prior decision. The Examiner, the PTAB, and the Office are all descriptions of one and the same entity (the USPTO) that speaks with a single voice, see generally 35 U.S.C. §§ 3 and 131; the only difference is the Examiner’s lack of authority to change the agency’s final decision as set by the PTAB. Accordingly, the PTAB’s decision is not a reference or a “roadmap” available for hindsight; it is simply a record of the agency making a final determination of fact with respect to what the Fredette reference disclosed to those of ordinary skill in the art. The hindsight doctrine simply limits the Office to consider only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and exclude knowledge gleaned only from applicant’s disclosure. The Board’s decision is simply a binding statement about the knowledge that Fredette provided to one of ordinary skill in the art at the time the claimed invention, and therefore, does not serve as a “roadmap” for hindsight.
Accordingly, the Examiner respectfully submits that Appellant failed to rebut the prima facie case of obviousness in the rejection. Since Appellant failed to rebut the rejection, the rejection should stand, and since Appellant do not separately argue the merits of the dependent claims, the rejections of those claims should be sustained as well.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Justin R. Blaufeld/   	Primary Examiner, Art Unit 2176                                                 
Conferees:
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171          
                                                                                    /ANDREW R DYER/Primary Examiner, Art Unit 2176
                                           Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since the rejection is incorporated by reference, 37 C.F.R. § 41.39(a)(1), it will not be reproduced in this Answer.
        2 To the extent Appellant accuse the Examiner of taking the Board’s decision as a “challenge to reject the claims,” (App. Br. 21), it is kindly noted that the Examiner’s response to the Board’s last decision was an allowance of all claims, in compliance with the Board’s decision reversing all grounds of rejection. The Examiner did not apply additional art until Appellant paid for the Office to set aside that allowance and “continue examination” of the application.